Citation Nr: 0212123	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  93-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1943.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 RO decision 
which denied service connection for a chronic pulmonary 
disability.  The veteran appealed to the Board and in a 
September 1995 decision, the Board determined that the 
veteran's pulmonary disorder was not causally related to his 
military service and denied the veteran's claim for service 
connection.  The veteran appealed the Board's 1995 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 1996 Order, the Court vacated the 
Board's decision and remanded the matter to the Board for 
compliance with the instructions in a Joint Motion for 
Remand.  In February 1997, the Board remanded the claim to 
the RO for further development in connection with the 1996 
Court order.  The case was returned to the Board in March 
2002.  

The Board notes that a personal hearing at the RO was 
conducted in April 1993.  In August 1993, the veteran was 
also afforded a personal hearing before a Member of the Board 
at the RO.  The Member of the Board who conducted a hearing 
in August 1993 in this case is no longer employed by the 
Board.  Pursuant to 38 C.F.R. § 20.707 (2001), the Member of 
the Board who conducts a hearing shall participate in making 
the final determination of the claim.  By July 2002 letter, 
the veteran was afforded an opportunity to have another 
hearing, but by written correspondence received in July 2002, 
he indicated that he did not wish another hearing.  
Transcripts of the hearings are on file.

In the Joint Motion it was noted that the veteran had filed a 
claim for service connection for Dupuytren's contracture of 
both hands.  That issue was referred to the RO for 
development in the prior Board remand.  Service connection 
was denied by RO rating decision of February 2002, with 
notice to the veteran the following month.  The record before 
the Board does not contain an notice of disagreement, so the 
Board has no jurisdiction of the claim.  This decision is 
limited to the issue set forth on the title page.
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A chronic pulmonary disorder was not present in service, 
and no chronic pulmonary disorder was present until many 
years after the veteran's service separation.  A chronic 
pulmonary disorder has not been shown to be causally related 
to active service.  

3.  In service symptoms were acute and transitory.  No 
chronic residuals have been demonstrated.


CONCLUSION OF LAW

A chronic pulmonary disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp 
2002); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and subsequent supplemental statements of the case, as well 
as other documents issued during the pendency of the appeal, 
the veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file.  

Service medical records were obtained and associated with the 
claims file, and documentation in the claims file indicates 
that all available records have been forwarded.  A VA 
examination was conducted and a copy of the report is 
associated with the file.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  
It appears that all evidence has been obtained regardless of 
whom had the duty to obtain the evidence.  As such, there is 
no basis for extra more specific notice of any type.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For a showing of a chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after service 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (b).  

A review of the veteran's service medical record reveal that 
he was hospitalized from May 1943 to June 1943 for treatment 
of atypical pneumonia, of uncertain etiology, involving the 
middle lobe of the right lung.  Chest X-rays studies 
reflected a lobar type of consolidation, which was noted 
prior to hospital admission eventually resolved.  On physical 
examination in June 1943, the veteran's chest was clear and 
he was returned to duty.  Subsequent service medical records 
were entirely negative for complaints, diagnosis or treatment 
of a chronic pulmonary disability.  The veteran was separated 
from active duty on a Certificate of Disability for Discharge 
due to chronic allergic hypertrophic rhinitis due to external 
irritants. The condition was considered to have existed prior 
to entry into service.  It was noted that he had been 
hospitalized in August and September 1943 for chronic 
allergic hypertrophic rhinitis.  At that time he gave a 
history of pneumonia with empyema in 1928.

A private medical statement dated in June 1953 from P. 
Livingston, M.D., reflects that the veteran was treated for 
hay fever and allied disorders from July 1942 to November 
1943.  

In a July 1992 private medical statement, it was noted that 
the veteran began treatment for asthmatic bronchitis in 
November 1989.  

On VA examination in July 1992, the veteran reported 
shortness of breath on slight exertion.  He complained of 
wheezing when lying down.  The veteran indicated that he had 
a non-productive cough at night while lying down.  Physical 
examination revealed limited respiratory excursions.  His 
chest was clear to auscultation.  Pulmonary function studies 
reflected severe obstructive and severe restrictive lung 
impairment.  Chest X-rays were normal.  The diagnoses 
included chronic obstructive pulmonary disease.  

During the April 1993 RO hearing, the veteran testified that 
he received treatment beginning in 1945 or 1946 for symptoms 
of chest pain and constant coughing but that none of the 
records pertaining to such treatment were available.  He said 
that the pneumonia treated during military service was 
constantly recurring and that this last bout with pneumonia 
was five or six weeks before the hearing.  

In an August 1993 medical statement, Michael McDonough, M.D. 
indicated that he had treated the veteran since 1989.  Dr. 
McDonough stated that the veteran had experienced numerous 
episodes of bronchitis over the last several years.  It was 
noted that he underwent a bronchoscopy in November 1989 which 
revealed severe trachealbronchitis.  The doctor opined that 
based on the veteran's reported history of numerous bouts of 
bronchitis over the years since his service discharge, his 
symptoms were most likely related to the episode of pneumonia 
during service.  Dr. McDonough related that there was no 
other medical history which would explain his symptoms.  

During the August 1993 Board hearing, the veteran testified 
that he did not have a history of breathing difficulty or 
pneumonia prior to active service.  He stated that he was 
treated at a private hospital for pulmonary problems in the 
early 50's, although medical records pertaining to such 
treatment were not available.  

On VA examination in September 1997, the veteran reported a 
past medical history of bronchitis and pneumonia several 
times in the past for which he was treated with antibiotics.  
The veteran claimed that he was diagnosed with emphysema 
beginning in 1943.  It was noted that despite the veteran's 
claims that he received treatment from several physicians 
since his service discharge, review of the claims file failed 
to reflect such documentation.  The examiner related that the 
veteran had been under pulmonary care since 1989 with a 
private physician.  The veteran related that he had chronic 
intermittent cough with greenish expectoration, which was 
worse in the spring, fall and winter months.  He was last 
treated for pneumonia five months ago.  He also gave a 
history of intermittent wheezing.  He related that he used an 
oxygen mask on an as needed basis.  He did not use any 
inhalers on a regular basis.  He gave a history of exertional 
shortness of breath when walking about one hundred feet.  On 
respiratory system examination, decreased breath sounds were 
noted, bilaterally, secondary to poor inspiratory effort.  No 
other sounds were heard.  Chest X-ray studies revealed 
cardiomegaly pulmonary vascular congestion.  Pulmonary 
function test results showed Forced Vital Capacity (FVC) of 
40, Forced Expiratory Volume in one second (FEV-1) of 43 and 
a ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 82 reflecting moderate to 
severe level of abnormality.  The diagnoses included history 
of recurring bronchitis.  The examiner noted that he was 
unable to determine, without review of reports prior to 1989, 
whether his current medical condition was related to his 
service episode of pneumonia.  

In a March 2000 VA medical opinion, it was noted that the 
veteran's episode of atypical pneumonia suffered during 
service did not cause his chronic obstructive pulmonary 
disease diagnosed years later.  The examiner indicated that 
the veteran's entire claims file was reviewed, including 
previous VA examination results.  

Based on the above, the Board finds that the preponderance of 
evidence is against the veteran's claim.  In this regard, it 
is noted that the veteran has not provided credible medical 
evidence that would etiologically link his current COPD with 
active service.  Specifically, while Dr. McDonough's 1993 
statement suggested a connection between the veteran's bouts 
of bronchitis since 1989 and the episode of atypical 
pneumonia during service, the 2000 VA examiner concluded that 
no such etiologically connection exists.  The Board has 
placed greater weight on the most recent examination and 
opinion upon the basis that the VA examiner reviewed the 
veteran's claims file prior to rendering this opinion.  In 
addition, the VA opinion was specifically undertaken to 
attempt to clarify whether a causal relationship existed.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the claim must be 
denied.

It appears that the private physician's opinion was based on 
history provided by the veteran.  That history was not 
supported by clinical records on file.  The review by the VA 
medical examiner was of the entire record, and therefore, the 
Board puts greater weight on the most recent evidence of 
record.

The finding of the Board is supported by the veteran's 
service medical records which are negative for COPD or any 
chronic respiratory disorder, despite the single episode of 
atypical pneumonia.  Further, post-service medical records 
are negative for treatment or diagnosis of COPD until many 
years after separation from active duty.  Moreover, there was 
no mention in the claims file of treatment for a chronic 
respiratory disorder until 1989 when the veteran began 
treatment for asthmatic bronchitis.  The first medical record 
showing a diagnosis of COPD was during the 1992 VA 
examination.  Finally, despite the veteran's statements to 
the contrary, no examiner has attributed the veteran's 
currently diagnosed COPD to military service.  For all those 
reasons, the veteran's claim for entitlement to service 
connection for a chronic pulmonary disorder, currently 
diagnosed as COPD, must be denied.

The Board has also considered the veteran's statements  and 
testimony that his current COPD is related to military 
service.  Although his statements and testimony are probative 
of symptomatology, they do not constitute competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  He 
lacks the medical expertise to offer an opinion as to the 
existence of the disability, as well as to medical causation 
of any current disability.  Id.  In the absence of competent, 
credible evidence of showing a causal relationship between 
his current chronic pulmonary disability and active duty, 
service connection is not warranted for a chronic pulmonary 
disorder, currently diagnosed as COPD.  

In light of this analysis, it is concluded that further 
development is not needed.  While the physician who entered 
the most recent opinion did not detail the reasons and bases, 
the reasons and bases are clear from the competent 
evidentiary record.  The examiner reviewed the file and 
entered an opinion accordingly.  As such, it is sufficiently 
persuasive, and there is no reason for further delay or 
opinion in this case.


ORDER

Entitlement to service connection for a chronic pulmonary 
disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

